Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1-7, 9-25 and 27-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “receiving, based at least in part on a link failure of a primary cell, an indication to switch to communicating control signaling on a secondary cell associated with a network entity; identifying, in connection with a link failure of a primary cell based at least in part on receiving the indication, a resource in the secondary cell-associated with a base station (BS)…wherein the control signaling includes one or more of an acknowledgement (ACK) or a negative acknowledgement (NACK) in response to a secondary cell physical downlink shared channel (PDSCH) communication”, as substantially described in independent claim(s) 1, 19 and 29-30.  These limitations, in combination with the remaining limitations of claim(s) 1, 19 and 29-30 are not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474